           Case 2:20-cr-00208-RFB-NJK Document 17 Filed  01/19/21 Page____RECEIVED
                                                    ____FILED          1 of 3
                                                                ____ENTERED              ____SERVED ON
                                                                              COUNSEL/PARTIES OF RECORD


 1                                                                   JAN 19, 2021

 2
                                                                         CLERK US DISTRICT COURT
 3                                                                         DISTRICT OF NEVADA
                                                                  BY:_________________________DEPUTY

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-208-RFB-NJK

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10          v.

11 JOSE DELORES RIVERA,

12                 Defendant.

13         This Court finds Jose Delores Rivera pled guilty to Count One of a One-Count
14 Criminal Information charging him with possession of a controlled substance with intent to

15 distribute—anabolic steroids in violation of 21 U.S.C. § 841(a)(1). Criminal Information,

16 ECF No. 5; Plea Agreement, ECF No. 7; Arraignment & Plea, ECF No. 9.

17         This Court finds Jose Delores Rivera agreed to the forfeiture of the property set forth
18 in the Plea Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

19 Information, ECF No. 5; Plea Agreement, ECF No. 7; Arraignment & Plea, ECF No. 9.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Criminal Information and the offense to

23 which Jose Delores Rivera pled guilty.

24         The following property is (1) any property used, or intended to be used, in any
25 manner or part, to commit, or to facilitate the commission of 21 U.S.C. § 841(a)(1) and (2)

26 all raw materials, products, and equipment of any kind which are used, or intended for use,

27 in manufacturing, compounding, processing, delivering, importing, or exporting any

28 controlled substance or listed chemical in violation of 21 U.S.C. § 841(a)(1), and is subject
            Case 2:20-cr-00208-RFB-NJK Document 17 Filed 01/19/21 Page 2 of 3



 1   to forfeiture pursuant to 21 U.S.C. § 853(a)(2) and 21 U.S.C. § 881(a)(2) with 28 U.S.C. §

 2   2461(c):

 3              1. a large pill press manufactured in China, no make, model or serial number,

 4                  with FBI evidence control number 1B139; and

 5              2. a large pill press manufactured in China, no make, model or serial number,

 6                  with FBI evidence control number 1B140

 7   (all of which constitutes property).

 8          This Court finds that the United States of America may amend this order at any time

 9   to add subsequently located property or substitute property to the forfeiture order pursuant

10   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

11          This Court finds the United States of America is now entitled to, and should, reduce

12   the aforementioned property to the possession of the United States of America.

13          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

14   DECREED that the United States of America should seize the aforementioned property.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

16   rights, ownership rights, and all rights, titles, and interests of Jose Delores Rivera in the

17   aforementioned property are forfeited and are vested in the United States of America and

18   shall be safely held by the United States of America until further order of the Court.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

20   of America shall publish for at least thirty (30) consecutive days on the official internet

21   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

22   describe the forfeited property, state the time under the applicable statute when a petition

23   contesting the forfeiture must be filed, and state the name and contact information for the

24   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

25   and 21 U.S.C. § 853(n)(2).

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

27   or entity who claims an interest in the aforementioned property must file a petition for a

28   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
                                                      2
            Case 2:20-cr-00208-RFB-NJK Document 17 Filed 01/19/21 Page 3 of 3



 1   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 2   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 3   right, title, or interest in the forfeited property and any additional facts supporting the

 4   petitioner’s petition and the relief sought.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 6   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 7   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 8   not sent, no later than sixty (60) days after the first day of the publication on the official

 9   internet government forfeiture site, www.forfeiture.gov.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

11   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

12   Attorney’s Office at the following address at the time of filing:

13                  Daniel D. Hollingsworth
                    Assistant United States Attorney
14                  James A. Blum
                    Assistant United States Attorney
15                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
16

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

18   described herein need not be published in the event a Declaration of Forfeiture is issued by

19   the appropriate agency following publication of notice of seizure and intent to

20   administratively forfeit the above-described property.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record.

23          DATED _____________________,
                   January 19            2021.

24

25

26                                                  RICHARD F. BOULWARE, II
                                                    UNITED STATES DISTRICT JUDGE
27

28
                                                      3
